ON APPLICATION FOR REHEARING
Decided Jan 11, 1935 '
By THE COURT
Submitted on application of plaintiff in error for rehearing upon two grounds: (1) That plaintiff had by statute three days in *440which to file a motion for a new trial. (2) That the testimony of the expert who had 'impeached himself should not have been given the same weight as the testimony of the other four of plaintiff’s witnesses. Oral argument is requested.
Under our rules, unless there is some substantial reason, therefor, we cannot permit oral arguments on presentation of application for rehearing.
We do not understand the first ground of application for rehearing. The error is prosecuted by plaintiff below on the theory of a valid judgment and if his rights to a motion for a new trial were not observed objection should have been taken to such denial at the time.
We fully discussed the second ground of the application in passing upon the error proceedings originally. The expert was not impeached upon the record because it does not appear from his testimony nor from any other evidence that he had at any time expressed an opinion counter to that given by him upon the witness stand.
In any event, the court had full right to weigh all of the evidence and to resolve it against the plaintiff, which was done.
We cannot find any prejudicial error in the action taken. The application, for rehearing will be overruled.
HORNBECK, PJ, KUNKLE and BARNES, JJ, concur.